[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Memorandum Filed July 15, 1996
The parties to this dissolution of marriage action have jointly moved to seal the file and to close the hearings in connection with this case. The plaintiff is concerned about disclosures of financial information relevant to her solo law practice. Both parties are concerned about disclosures that might affect the parties' minor children in that the defendant is an intelligence captain with the state department of correction, working directly with inmates, performing investigations into the criminal activities of inmates and employees of that department, and assisting the Connecticut state police in the prosecution of criminal activities.
General Statutes §§ 46b-11 and 46b-49 give this court authority to close hearings and enter orders limiting public inspection of court documents in family cases. Practice Book § 211B governs exclusion of the public and sealing files generally. Read together, all these provisions give the court authority to close proceedings and to seal files where there is a particular interest to be protected and that interest overrides "the public's interest in attending such proceeding or in viewing such materials. Any such order shall be no broader than necessary to protect such overriding interest." Practice Book § 211B.
The plaintiff's concern about disclosure of her financial situation is not such an overriding interest. Fear of disclosure of certain particularized information concerning the parties' children could, at some point, give rise to such an overriding interest. At this stage of the proceedings, however, merely invoking this generalized concern does not outweigh our system's basic bias in favor of public courts and open records and proceedings.
The motion to seal file and close hearings is therefore denied, without prejudice. The parties are invited to reapply for a particularized order in connection with any future aspect of these proceedings the disclosure of which they fear might compromise their children's safety.
SILBERT, J. CT Page 5204-AAAA